Case 2:17-cr-20632-SJM-DRG ECF No. 236 filed 04/30/20         PageID.3295   Page 1 of 11



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

  UNITED STATES OF AMERICA,
                                               Case No. 2:17-cv-20632
              Plaintiff,
                                               HONORABLE STEPHEN J. MURPHY, III
  v.

  D-1 NOEL EISLEY,
  D-3 BRET W. MASSEY, and
  D-5 WILLIAM T. PHILLIPS,

              Defendants.
                                       /

                                 OMNIBUS ORDER

       On July 18, 2018, the Court sentenced Defendants Noel Eisley, Bret W.

 Massey, and William T. Phillips, and entered judgment against them. ECF 157

 (under seal), 158, 150, 152, 153. Since then, Massey, Phillips, and Eisley have filed

 several motions seeking various forms of post-judgment relief. The Court will address

 each motion in turn below—except Defendants' § 2255 and related motions, which

 will be addressed in separate orders. The Court admonishes Defendants that

 repeated and duplicative filings, like several of the motions addressed below, are

 contrary to rule, proper practice, judicial economy, and extend the amount of time it

 takes the Court to resolve pending matters.

 I.    Defendants' Requests for Correction of Judgment

       On June 24, 2019, Massey filed a request to correct his judgment. ECF 166. He

 sought to remove his $5,000 assessment under the Justice for Victims of Trafficking

 Act of 2015 ("JVTA") and the drug testing requirement from his sentence. Id. But a



                                           1
Case 2:17-cr-20632-SJM-DRG ECF No. 236 filed 04/30/20          PageID.3296     Page 2 of 11



 party must file a motion for reconsideration within fourteen days after the relevant

 order or judgment is entered. See E.D. Mich. LCrR 1.1; E.D. Mich. LR 7.1(h)(1).

 Similarly, "the [C]ourt may correct a sentence that resulted from arithmetical,

 technical or other clear error" if the correction is made "[w]ithin 14 days after

 sentencing." Fed. R. Crim. P. 35(a). Here, both Massey's $5,000 JVTA assessment and

 his drug testing requirement were articulated by the Court during his sentencing

 hearing and included in his written judgment. ECF 152, 157 (under seal). Massey's

 request to remove the requirements was not filed until nearly a year later. See ECF

 166. The Court will therefore deny the request as untimely. Moreover, neither

 challenged requirement appears to be in error. Massey retained his attorney in the

 case and the Court did not subsequently find him indigent. And the Court explicitly

 stated at sentencing that "[m]andatory drug testing will be ordered on supervised

 release in light of the history with alcohol noted in the report." ECF 157, PgID 2360

 (under seal).

       On July 26, 2019, Phillips and Eisley joined Massey's request. ECF 170, 173.

 As to Phillips, the Court has previously explained that he is not entitled to file pro se

 motions when he is represented by counsel for post-judgment proceedings. See ECF

 175, 189. The Court will therefore strike Phillips's notice of joinder in Massey's

 request. As to Eisley, the Court will acknowledge his joinder in Massey's motion but

 will deny the motion as to Eisley for the same reason it denied it as to Massey—the

 motion was untimely.




                                            2
Case 2:17-cr-20632-SJM-DRG ECF No. 236 filed 04/30/20          PageID.3297     Page 3 of 11



 II.    Defendants' Requests for Restitution Accounting

        On July 26, 2019, Phillips filed a request for restitution accounting. ECF 169.

 Because Phillips is represented by counsel for post-judgment proceedings and filed

 the request pro se, the Court will strike the request.

        The same day, Eisley also filed a request for restitution accounting. ECF 172.

 Eisley requested an accounting of the amount of restitution paid to each victim in the

 present case by any defendant in any case, and to include who was ordered to pay

 each restitution amount. Id. at 2739. Eisley later filed another similar motion for

 victim identification and restitution accounting. ECF 187. But Eisley provided no

 legal basis for his requests. And he stipulated to the restitution amounts as to each

 victim prior to his sentencing and the Court's entry of judgment. ECF 105, PgID 666–

 72. The Court sees no basis on which he can now question his agreed-to restitution

 payments, or on which he is entitled to know how much each victim will be paid by

 other defendants. The Court will therefore deny the requests.

 III.   Notices of Joinder in and Requests to Locate Missing Motion

        On July 31, 2019, Massey and Eisley filed notices of joinder in an alleged

 motion by Phillips. ECF 176, 177. But the alleged motion that Massey and Eisley

 sought to join does not appear on the docket. Massey and Eisley each later filed

 requests to locate the missing motion and Massey included the alleged first and last

 page of the filing that was marked "Filed" on August 5, 2019—several days after

 Massey and Eisley's initial notices of joinder in the motion. ECF 223, 224. It is unclear

 why the motion does not appear on the docket. But it is clear from the first and last




                                            3
Case 2:17-cr-20632-SJM-DRG ECF No. 236 filed 04/30/20           PageID.3298     Page 4 of 11



 pages that Massey included in his request that the motion was yet another

 impermissible pro se motion from Phillips. ECF 223, PgID 3242. The motion therefore

 would have been stricken even if it was properly filed and docketed. Massey and

 Eisley's notices of joinder in and requests to locate the motion will therefore be denied.

 IV.   Requests for Victim Identification, Restitution Accounting, and Correction

       On July 31, 2019, Eisley and Massey each filed a request for victim

 identification, restitution accounting, and correction. ECF 178, 179. The motions

 made clear that they sought this information to challenge their restitution orders.

 See ECF 178, 179. But Eisley and Massey are not entitled to challenge their

 restitution orders. Both Eisley and Massey signed stipulations that laid out the exact

 amounts of their restitution. See ECF 105 (Eisley's stipulation), ECF 136 (Massey's

 stipulation). And when "it is clear from the record that the defendant voluntarily

 agreed to the amount of restitution, the defendant cannot challenge the restitution

 provision set out in the plea agreement." United States v. Osaghae, 996 F.2d 1218, at

 *1 (6th Cir. 1993) (Table). The Court will therefore deny the requests.

 V.    Eisley's Request for Help with Habeas Petition

       On August 2, 2019, Eisley filed a request for help with his § 2255 habeas

 petition. ECF 180. But Eisley did not explain the legal basis for his assumption that

 he is entitled to help with filing his § 2255 motion. And "there is no right to

 counsel" in § 2255 proceedings. Zack v. United States, 9 F. App'x 394, 400 (6th Cir.

 2001) (citing Pennsylvania v. Finley, 481 U.S. 551, 555 (1987)). Eisley is therefore not

 entitled to help with completing his § 2255 motion. But the Court may, in its




                                             4
Case 2:17-cr-20632-SJM-DRG ECF No. 236 filed 04/30/20           PageID.3299    Page 5 of 11



 discretion, appoint counsel to help Eisley with his § 2255 motion. Sellers v. United

 States, 316 F. Supp. 2d 516, 522 (E.D. Mich. 2004) (citation omitted). The factors that

 the Court considers when deciding whether to grant a request for counsel to help with

 a § 2255 motion "include the viability or frivolity of the indigent's claims, the nature

 and complexity of the case, and the indigent's ability to present the case." Id.

 (citations omitted). Here, Eisley's motion was filed on the day of his § 2255 deadline,

 as explained below with respect to Massey's request for an extension of time. It would

 therefore have been impossible for the Court to appoint an attorney to assist Eisley

 with the motion and then for him to file a motion before the deadline. Further, Eisley

 is    a   particularly   sophisticated   and   well-educated   criminal   defendant,   as

 demonstrated by his eloquence in expressing the grounds for his § 2255 motion in his

 request. See ECF 180. The Court will therefore deny Eisley's request for help with

 his § 2255 motion.

           Eisley's request for help did, however, lay out all the grounds on which he

 wishes to challenge his confinement. See id. The Court will therefore construe his

 request as a § 2255 motion and will order the Clerk of the Court to re-docket the

 request as a § 2255 motion and to open a corresponding civil case for the habeas

 petition.

 VI.       Massey's Request for Stay or Extension and § 2255 Motion

           On August 6, 2019, Massey filed his request for a stay or alternatively an

 extension of time to file his brief in support of his § 2255 motion—mailed to the Court

 on July 31, 2019—and his § 2255 motion—executed on July 30, 2019. ECF 182, 183.




                                                5
Case 2:17-cr-20632-SJM-DRG ECF No. 236 filed 04/30/20           PageID.3300     Page 6 of 11



 A prisoner has one year from "the date on which the judgment of conviction becomes

 final" to file a § 2255 motion. 28 U.S.C. § 2255(f)(1). A judgment becomes final when

 the time for appeal expires, which for a criminal case is 14 days after judgment is

 entered. Fed. R. App. P. 4(b)(1)(A). Judgment was entered against Massey on July 19,

 2018. ECF 152. Judgment therefore became final on August 2, 2018, and Massey's

 § 2255 motion was due on August 2, 2019. To timely file his motion, Massey was

 required only to deliver the motion "to the proper prison authorities for forwarding to

 the [Court] within the time allotted[.]" Towns v. United States, 190 F.3d 468, 469 (6th

 Cir. 1999) (citing Houston v. Lack, 487 U.S. 266, 270–72 (1988)). Because both

 Massey's request for an extension and his § 2255 motion were signed on July 30, 2019,

 and at least the request for extension, and presumably both documents, were mailed

 on July 31, 2019, both were filed within the applicable time for Massey to file a § 2255

 motion. See ECF 182, PgID 2817–18; ECF 183, PgID 2839.

       Because the Court is, in this order, resolving the separate motions that Massey

 believed would affect the scope of his brief in support of his § 2255 motion, see ECF

 182, the Court will grant his request for an extension of time to file his brief in support

 of his § 2255 motion and will give him until May 22, 2020, to file the brief. The Court

 will reset the briefing schedule after Massey files his brief in support of his § 2255

 motion. The Court will also deny as moot Massey's later request for a stay or

 extension of time, ECF 203, his request for a stay in the briefing schedule, ECF 216,

 and his request for status regarding his requests, ECF 222. As noted at the beginning

 of this order, the Court cautions Massey that repeated and duplicative filings do not




                                             6
Case 2:17-cr-20632-SJM-DRG ECF No. 236 filed 04/30/20          PageID.3301   Page 7 of 11



 expedite the Court's process but rather slow it down by creating additional pending

 motions that must be addressed. The Court has robust and unyielding criminal and

 civil dockets and it will address each pending motion in due course.

 VII.   Defendants' Requests to Receive All Filings Directly

        On December 9, 2019, and December 11, 2019, respectively, Eisley and Massey

 filed requests to receive all filings directly and through the prison mail system. ECF

 211, 215. Eisley and Massey expressed concern that they are not properly listed as

 pro se and therefore may not be directly sent relevant filings in the case. See ECF

 211, 215. But they are properly noted as pro se for post-judgment proceedings in the

 Court's system and are therefore automatically sent any filings in the case through

 the prison mail system. The Court will therefore deny the motions as moot.

 VIII. Eisley's Request for an Extension of Time to Reply and Request to Rule

        On December 9, 2019, Eisley filed a request for an extension of time to reply.

 ECF 212. He requested a "generous extension of time to respond to any filings

 recently made by the government and anything they might file in the next month or

 so" because of problems he is having with prison mail and disruptions in his access

 to the prison library, copy machine, and mail room. Id. at 3135. The Court will not

 grant extensions of unspecified lengths to respond to unspecified filings. If Eisley

 encounters a specific filing he needs to respond to and the disruptions render him

 unable to respond in a timely manner, he may request an extension with respect to

 that specific filing for an amount of time reasonably based on the specific disruptions




                                           7
Case 2:17-cr-20632-SJM-DRG ECF No. 236 filed 04/30/20         PageID.3302     Page 8 of 11



 he has experienced in attempting to timely file his response. His vague request for

 continual extensions will be denied.

       On December 27, 2019, Eisley also filed a request for the Court to rule on his

 request for help with his § 2255 motion before moving forward with the case. ECF

 220. Because the Court is resolving his request for help with his § 2255 motion in this

 order, it will deny his request for the Court to rule on that motion as moot.

 IX.   Massey's Request for Clarification

       On January 6, 2020, Massey filed a request for clarification about the nature

 of the Government's filing labeled ECF 198. ECF 221. His confusion was caused by

 the labeling of the Government's filing. The filing is a standalone filing and he is not

 missing an attached motion. It should have been labeled as a response to a variety of

 motions filed by Massey and his co-defendants. His request will therefore be denied

 as moot.

 X.    Massey's Request for Identification of Final Offense Level

       On January 15, 2020, Massey filed a request for identification of his final

 offense level and for concession of constitutional ineffectiveness of defense counsel

 during sentencing. ECF 225 (under seal). Massey appears to contest his sentencing

 guideline range and how the Court arrived at his sentence. He also seeks a concession

 that his counsel was constitutionally ineffective at sentencing. But both issues may

 be properly brought in a § 2255 motion. Because the Court, in this order, is granting

 Massey's request for an extension of time to file his brief in support of his § 2255




                                            8
Case 2:17-cr-20632-SJM-DRG ECF No. 236 filed 04/30/20        PageID.3303     Page 9 of 11



 motion, he may raise the issues in that brief. His separate motion is improper and

 will therefore be denied.

       After the Government responded to his motion, Massey also filed a motion for

 an extension of time to reply to the Government's response. ECF 231. Because the

 initial motion was improper, however, the Court will also deny the motion for an

 extension of time to reply.

 XI.   Massey's Request for Details of Alleged Private Meeting

       On January 17, 2020, Massey filed a request seeking various details of an

 alleged private meeting with a victim. ECF 227. Massey stated that the transcript of

 his sentencing in a separate criminal case shows that the Government referenced an

 in-camera statement that the Court heard from a victim's father. Id. at 3255. But it

 is unclear why a statement made during Massey's sentencing in a separate case that

 presumably refers to a victim in that other case is relevant to the instant proceeding.

 And Massey did not provide any explanation for why he is legally entitled to the

 information he sought. The request will therefore be denied.

                                       ORDER

       WHEREFORE, it is hereby ORDERED that Defendant Bret W. Massey's

 request for correction of judgment [166] is DENIED.

       IT IS FURTHER ORDERED that Defendant William T. Phillips's notice of

 joinder in Massey's request for correction of judgment [170] is STRICKEN.

       IT IS FURTHER ORDERED that Defendant Noel Eisley's notice of joinder

 in Massey's request for correction of judgment [173] is DENIED.




                                           9
Case 2:17-cr-20632-SJM-DRG ECF No. 236 filed 04/30/20        PageID.3304   Page 10 of 11



        IT IS FURTHER ORDERED that Defendant Phillips's request for

  restitution accounting [169] is STRICKEN.

        IT IS FURTHER ORDERED that Defendant Eisley's requests for restitution

  accounting [172, 187] are DENIED.

        IT IS FURTHER ORDERED that Defendants Massey and Eisley's notices of

  joinder in an alleged motion by Defendant Phillips and requests to locate the motion

  [176,177, 223, 224] are DENIED AS MOOT.

        IT IS FURTHER ORDERED that Defendants Eisley and Massey's requests

  for victim identification, restitution accounting, and correction [178, 179] are

  DENIED.

        IT IS FURTHER ORDERED that the Court will CONSTRUE Defendant

  Eisley's request for help with his § 2255 motion [180] as a § 2255 motion. The Clerk

  of the Court shall RE-DOCKET the request [180] as a § 2255 motion and shall

  OPEN a corresponding civil case number for the habeas petition.

        IT IS FURTHER ORDERED that the Government shall RESPOND to

  Eisley's § 2255 motion [180] no later than May 22, 2020.

        IT IS FURTHER ORDERED that Massey's request for a stay or alternatively

  an extension of time to file his brief in support of his § 2255 motion [182] is

  GRANTED.

        IT IS FURTHER ORDERED that Massey shall FILE his brief in support of

  his § 2255 motion no later than May 22, 2020.




                                          10
Case 2:17-cr-20632-SJM-DRG ECF No. 236 filed 04/30/20          PageID.3305   Page 11 of 11



        IT IS FURTHER ORDERED that Massey's third request for a stay or

  extension of time [203], request for a stay in the briefing schedule [216], and request

  for status [222] are DENIED AS MOOT.

        IT IS FURTHER ORDERED that Eisley and Massey's request to receive all

  filings directly and through the prison mail system [211, 215] are DENIED AS

  MOOT.

        IT IS FURTHER ORDERED that Eisley's request for an extension of time

  to reply [212] is DENIED.

        IT IS FURTHER ORDERED that Eisley's request for the Court to rule on

  his request for help with his § 2255 motion [220] is DENIED AS MOOT.

        IT IS FURTHER ORDERED that Massey's request for identification of final

  offense level [225 (under seal)] and his motion for extension of time to file a reply

  [231] are DENIED.

        IT IS FURTHER ORDERED that Massey's request for details of alleged

  private meeting [227] is DENIED.

        SO ORDERED.


                                          s/ Stephen J. Murphy, III
                                          STEPHEN J. MURPHY, III
                                          United States District Judge
  Dated: April 30, 2020

  I hereby certify that a copy of the foregoing document was served upon the parties
  and/or counsel of record on April 30, 2020, by electronic and/or ordinary mail.

                                          s/ David P. Parker
                                          Case Manager




                                            11
